NO. 07-11-0398-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 NOVEMBER 9, 2011
                          ______________________________

                               In re: LUIS S. LAGAITE, JR.,

                                                      Relator
                         _______________________________

                    On Original Proceeding for Writ of Mandamus
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Pending before the court is the application of Luis S. Lagaite, Jr., for a writ of

mandamus. He asks us to order the Honorable Ana Estevez, 251st District Court, to

schedule a hearing and act upon various motions pending in a suit he initiated. The

motions include “Motion Requesting Assistance of Counsel [Exhibit A],” “Motion for

Hearing on the Merits of the Case[Exhibit B],” “Bench Warrant [Exhibit C],” “Writ of

Habeas Corpus Ad Testificandum [Exhibit D],” and various other pleadings attacking the

finding by the trial court that appellant is a vexatious litigant. We dismiss the petition as

moot.

        On October 26, 2011, we directed Judge Estevez to respond to relator’s petition

for mandamus. On November 4, 2011, Judge Estevez filed her response wherein she

attached copies of the following orders: 1) order denying appointment of counsel, 2)

order denying bench warrant, and 3) order setting aside September 13, 2011 order
wherein the relator was found to be a vexatious litigant and setting the matter for

hearing on January 4, 2012. A copy of the documents evincing the actions are attached

to this opinion as Exhibit A.

       Accordingly, we do not reach the merits of the issues raised, and the petition for

writ of mandamus is dismissed as moot. See In re Duncan, 62 S.W.3d 333, 334 (Tex.

App.–Houston [1st Dist.] 2001, orig. proceeding).



                                                Per Curiam




                                            2
3
4
5